      Case 2:19-cr-00159-RSL Document 27 Filed 08/23/19 Page 1 of 1




Investigation Memo

To: Mohammad Hamoudi & Christopher Sanders
From: Stacey Brownstein
Re: Paige Thompson
Phone call with Seattle Pioneer Fellowship House
August 21 & 22,2019

                                                Seattle Pioneer Fellowship House
                                                                 220 11th Avenue
                                                                Seattle WA 98122
                                                                    206.667.9674


The following is a summary of the August 21, 2019 telephone call with Pioneer
Fellowship House employee Tori Ugale. On this date, I dialed the above telephone
number and spoke with the individual who answered the telephone. I stated my full
name and my place of employment and then stated that I had a general question
about the facility and its showers and restrooms. Ms. Ugale was willing to speak
with me and conveyed the following:

Each unit has two bathrooms and one shower. The shower area is shared with one
bathroom and then there is also another bathroom in the unit. Each unit is made up
of about seven (7) individual residents. There is one (1) female unit and about ten
(10) male units. The shower/bathroom area is for a single occupant. Ms. Ugale
described that the units are set up similar to apartment living.

I thanked Ms. Ugale for her time and concluded the telephone call.

On August 22, 2019, I dialed the above number and spoke with Pete Milosovich who
stated the following:

They currently have one (1) female unit and nine(9) male units occupied. In all
units, there are both single occupancy rooms and double occupancy rooms. Every
resident there has their own bed. Some share a room with one more person and
some have a room to themselves.

I thanked Milosovich for his time and concluded the telephone call.

END
